                                                                                                    FILED
                                                                                           CLERIC., E.S. DISTRICT COURT



                            UNITED STATES DISTRICT COURT                                   December 3, 2019
                           CENTRAL DISTRICT OF CALIFORNIA                               CE?STRAL DISTRICT OF CALIFOR.~lA
                                                                                          BY:      VM           DEP171Y




                                   CRIMINAL MINUTES -GENERAL
 Case No.      19-5114M                                                      Date     December 3, 2019

 Title         United States v. Kommick



 Present: The Honorable    Michael R. Wilner

                  Veronica Piper                                                n/a
                  Deputy Clerk                                       Court Reporter /Recorder

          Attorneys Present for Government:                        Attorneys Present for Defendant:
                    None present                                            None present
 Proceedings:             ORDER OF DETENTION

       Defendant is alleged to have violated the terms of his pretrial release from the district
court in the Southern District of California. At the initial appearance following arrest on the
violation petition, Defendant submitted on the issue of detention. Defendant is ordered
DETAINED and held to answer the violation petition before the assigned district or magistrate
judge in San Diego.




CV-90(10/08)                              CIVIL MINUTES -GENERAL                                           Page I of 1
